Citation Nr: 0843003	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus. 
 
3.  Entitlement to service connection for status 
postoperative prostate cancer, to include as due to exposure 
to ionizing radiation.   
 
4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2004 
rating decision of the VA Regional Office in Des Moines, Iowa 
that denied service connection bilateral hearing loss, 
tinnitus, prostate cancer, and skin cancer.

The veteran was afforded a videoconference hearing in 
November 2008 before the undersigned Veteran's Law Judge 
sitting at Washington, DC.  The transcript is of record.  

Following review of the record, the issues of entitlement to 
service connection for postoperative prostate cancer, to 
include as due to exposure to ionizing radiation and 
entitlement to service connection for skin cancer are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The more probative clinical evidence of record shows that 
hearing loss and tinnitus are less likely than not related to 
service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 3.385 (2008). 

2.  Tinnitus was not incurred in or aggravated by service. 8 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has bilateral hearing loss 
and tinnitus that are the result of acoustic trauma in 
service for which service connection is warranted.  He 
presented testimony in November 2008 to the effect that his 
duties included exploding and destroying defective bombs and 
munitions once or twice a week, up to every three or four 
weeks.  He stated that he did not wear ear protection on 
those occasions.  The appellant contended that he did not 
notice hearing loss or tinnitus until he went to be 
discharged from service.  He related that the examining 
official placed a note in his records regarding hearing 
impairment, but that he did not think about it until he 
subsequently had to complete a financial report to get his 
medications.  The veteran testified that he worked at a meat 
processing plant after service deboning hams, and that there 
was not that much noise around.  He related, however, that 
the Occupational Safety Health Act (OSHA) subsequently issued 
rulings that every worker had to wear earplugs.  He said that 
out of the 41 years he worked at the meat plant, he wore 
hearing protection for at least 35 years.  The veteran stated 
that he had a hearing test once a year, and that he was told 
to see his own ear specialist but that he never did.  He 
spouse testified that she recalled his having hearing 
problems for what seemed "like forever".

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to service 
connection for hearing loss by a letter dated in December 
2003, and thereafter in July 2004 that fully addressed the 
required notice elements.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeals of entitlement to service connection for hearing loss 
and tinnitus.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Private and VA clinical records have been 
received in support of the claims.  Unfortunately, the 
appellant's service medical records have been determined to 
have been destroyed in a fire at the National Personnel 
Records Center.  An RO memorandum as to the inability to 
secure service records is in the claims folder.  
Nevertheless, the appellant has been requested to provide 
private records dating from service, as well as clinical 
records from his employer whom he stated found diminished 
hearing during the course of his long employment.  He was 
afforded a personal hearing in November 2008 and was 
subsequently scheduled for a VA examination in August 2008, 
to include a medical opinion.  The appellant's treating 
physician has also provided a medical opinion in this regard.  
Under the circumstances, the Board finds that the necessary 
development has been accomplished and is sufficient enough 
such that appellate review may proceed without prejudice to 
the appellant as to the issues of entitlement to service 
connection bilateral hearing loss and tinnitus. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  No further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claims. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2008).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

As noted previously, the veteran's service medical records 
are unavailable and are presumed to have been destroyed in a 
fire at the National Personnel Records Center.  His DD-form 
214 notes "NA" as a specialty and related civilian 
occupation.  He was shown to have been admitted to the 
Chemical School with major coursework as a chemical storage 
specialist.  It was recorded that prior to service, he worked 
at the Dubuque Packing Company from 1951 to 1952 as a packer.

The veteran filed a claim for service connection for hearing 
loss and tinnitus in August 2003.  On his application for 
compensation, he indicated that he was seen at the time of 
separation from service for his hearing.  He stated that he 
was a member of the Chemical Corps with duties that included 
venting mustard gas.  

VA outpatient records dating from 2000 reflect that upon 
physical evaluation in October 2002, the veteran was observed 
to be wearing hearing aids.  In September 2004, he stated 
that he was "plagued" with tinnitus and was currently 
speaking with a local veterans' representative regarding a 
possible evaluation for this. 

A medical report dated in August 2006 was received showing 
that the veteran was seen at Dubuque ENT Head and Neck 
Surgery with complaints of ringing of the ears for a number 
of years.  It was reported that he had had exposure to noise 
over the years, but was mostly concerned about his history of 
noise exposure in the military during shooting practice in 
basic training.  He was reported to have stated that he 
actually lost his hearing for a period of time and would have 
ringing of the ears.  The veteran also provided history of 
being involved in destroying munitions in service at times, 
and said that if they were defective, he would have to 
destroy a large amount of ammunition or explosives.  He said 
that they were not provided hearing protection and that he 
would have ringing in the ears for quite a while afterwards 
as well as decreased hearing.  

The examiner noted that the appellant worked at the Dubuque 
Packing House after service, and that eventually started to 
have hearing evaluations there.  He said that they 
recommended that he be evaluated for his hearing and 
tinnitus.  The veteran related that he was seen at some point 
and was told that there was nothing that could be done for 
the ringing.  In the assessment following physical 
examination, the examiner noted that the veteran had a long 
history of tinnitus and a history of noise exposure in the 
military and also to some extent at the Dubuque Packing 
Company where he was eventually required to wear hearing 
protection.  The examiner opined that "I think it is as 
likely as not that his noise exposure in the military 
contributed to his hearing loss and tinnitus, especially 
given the history of what sounds like threshold shifts with 
the exposures."  The treating physician, T. J. B., Jr., 
M.D., summarized the audiological findings reiterated the 
findings and opinion in a letter of that same date.  

In VA outpatient clinic notes dated in August 2006, the 
veteran's treating VA nurse practitioner quoted Dr. T. J. B., 
Jr.'s findings and opinion pertaining to hearing loss and 
tinnitus in an abbreviated form.

An RO memorandum dated in November 2006 is of record 
documenting the efforts to retrieve military records but to 
no avail. 

In a Report of Contact dated in December 2006, the veteran 
communicated that the Dubuque Packing House where he had had 
annual examinations and where tinnitus had been noted, had 
closed in 1982 and that no records were available.  

The veteran was afforded a VA audiology examination in August 
2008.  He reported military noise exposure detonating 
munitions in service but denied significant noise exposure 
from his assignment in chemical supply.  It was noted that he 
had occupational noise exposure as a meat-packing plant 
worker for forty years.  He reported recreational noise 
exposure from past occasional use of firearms.  The veteran 
related that he had bilateral constant tinnitus which had 
been recurrent since service.  Following physical and 
audiometric evaluation, a diagnosis was rendered of moderate 
to moderately severe high frequency sensorineural hearing 
loss.  The examiner opined that "[g]iven the lack of 
documentation of hearing loss at a time near that which the 
veteran was in military service, the veteran's long history 
of occupational noise exposure, and the relatively mild 
degree of hearing loss present today, fifty-four years post 
military service, it is not at least as likely as not , 
(i.e., less than fifty percent probability) that the 
veteran's hearing loss is related to his military service."  
The examiner added that it was more likely that the veteran's 
hearing loss had occurred in the years following separation 
from military service.  The examiner stated that the 
veteran's tinnitus was likely secondary to his hearing loss. 

Legal Analysis

Unfortunately, the veteran's service medical records are 
unavailable through no fault of his own and attempts to 
secure additional service department information have proved 
fruitless.  Therefore, the current decision must be based on 
the evidence of record.  

The Board points out, however, that the absence of in-service 
evidence of hearing impairment is not fatal to the claim. See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991), the United States Court 
of Appeals for Veterans Claims (Court) held that the Board's 
obligation to explain its findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule is 
"heightened" where the service medical records are presumed 
destroyed.  The Court has held where there is no evidence of 
the veteran's claimed hearing disability until many years 
after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service . . .or whether it is more properly 
attributable to intercurrent causes." Hensley v. Brown, 5 
Vet. App. 155, 159, 160 (1993).  Therefore, the critical 
element is whether the evidence demonstrates a causal 
connection between service and the veteran's current hearing 
loss and tinnitus.  The Board finds in this instance that it 
does not.

The evidence shows that the veteran currently has ratable 
hearing loss as defined by VA under 38 C.F.R. § 3.385 (2008).  
Although clinical evidence of bilateral sensorineural hearing 
loss and tinnitus was not demonstrated in the record until 
the early 2000s, many years after separation from active 
duty, the veteran has submitted a medical report from his 
private physician who has reiterated the appellant's account 
of loud noise exposure from shooting practice during basic 
training and detonating munitions in service.  The veteran 
testified and has contended that he experienced continuous 
hearing loss and ringing of the ears after service.  The 
Board does not dispute the veteran's account of loud noise 
exposure during service.  However, the evidence reflects that 
by his own statements in the record, the most significant 
noise exposure over the years after service was through his 
occupation as a meat-packing plant worker for 40 years.  It 
may be found that this was a high noise environment as 
indicated in his own physician's report in August 2006, as 
well as on VA examination in 2008.  Logic dictates that this 
must have been the case, otherwise he would not have been 
required to wear ear protection or have yearly hearing 
evaluations.  

The veteran testified on personal hearing that he did not 
wear ear protection at work for years.  While he has more 
recently discounted the amount of noise he was exposed to 
during the course of his employment, his private physician 
stated in August 2006 that he was required to wear ear 
protection only during later years, and not in the early 
years as was common in the factory environment prior to the 
late 1980s.  The appellant testified that he was advised to 
see his own ear specialist while employed but that he did not 
do so.

The Board has considered the veteran's statements asserting 
continuity of symptomatology of bilateral hearing loss and 
tinnitus from service, but must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  The Board acknowledges that the veteran is 
competent to provide evidence of his own experiences with 
hearing loss and tinnitus.  However, the fact that no 
reference to or diagnosis of hearing loss or tinnitus is 
demonstrated clinically for almost 50 after separation from 
service, in conjunction with his statements regarding 
occupational noise exposure, weighs heavily against his claim 
that hearing problems have persisted since active duty.  
Therefore, even conceding that the veteran was exposed to 
acoustic trauma in service, as contended, there is no 
clinical evidence in the years after service that reasonably 
establishes continuity of inservice symptomatology.

As such, the evidence does not support a finding of 
continuity of symptomatology. See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability). See also 38 C.F.R. § 3.303(c) (2008).

The veteran's private physician has stated that his decreased 
hearing and ringing in the ears are as likely as not related 
to service, and that his military duties contributed to the 
current conditions.  The Board points out, however, that it 
appears that the private examiner based his opinion solely on 
the veteran's account of acoustic injury in service, as 
opposed to the objective evidence or available record.  The 
Board acknowledges that the veteran's service medical records 
are not available.  The Court has held, however, that a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998).  

In contrast, the VA examiner in August 2008 clearly found 
that it was less likely that there was a relationship between 
the veteran's current hearing loss and tinnitus and military 
service.  The VA examiner reviewed the available record and 
provided a more reasoned articulation as to why it was felt 
that current hearing loss and tinnitus were more likely of 
post service onset.  The Board thus finds that the more 
probative clinical evidence derives from VA examination in 
August 2008 that took into account the mildness of the 
veteran's current hearing loss, the lack of documentation of 
either hearing loss or tinnitus for so many years after 
service, as well as the appellant's intervening occupation in 
a high-noise environment for 40 years after active duty.

The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Moreover, the Court has 
expressly declined to adopt a "treating physician rule" which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of another physician. See 
Guerrieri v. Brown, 4 Vet. App. at 471-73.  In sum, the 
weight to be accorded the evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

In this instance, there are two competing opinions as to 
whether or not hearing loss and tinnitus are related to 
service.  However, it is the Board's responsibility to assess 
the credibility and weight to be given the evidence. See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993)(the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.  The 
credibility and weight to be attached to medical opinions are 
within the province of the Board.).  Under the circumstances, 
the Board finds that the more probative evidence of record is 
against a link between military service and hearing loss and 
tinnitus.  Therefore, service connection for both of these 
conditions must be denied.

The Board has also carefully considered the statements and 
testimony provided by the veteran and on his behalf that 
hearing loss and tinnitus manifested during active duty.  It 
is well established that he is capable of presenting lay 
evidence regarding his belief that he currently has impaired 
hearing and tinnitus as a result of military service.  
Nevertheless, where, as here, a medical opinion is required 
to diagnose the condition and to provide a nexus to service, 
only a qualified individual can provide that evidence.  As 
laypersons, the veteran and the witness at his hearing are 
not competent to provide a medical opinion as to etiology or 
causation. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In reaching the above conclusions, the Board has considered 
the applicability of affording the veteran the benefit of the 
doubt.  However, it is found that the evidence is not in 
relative equipoise, and that the preponderance of the 
evidence is against the claims. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  
Therefore, service connection for bilateral hearing loss and 
tinnitus must be denied. See 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



REMAND

The veteran asserts that he developed prostate cancer and 
skin diseases, including cancer, as the result of exposure to 
ionizing radiation and/or chemical exposure, including 
mustard gas, during active duty.

At the outset, the Board notes that RO has sent several 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No.106-475, 114 Stat.2096 (2000) VCAA notice letters to the 
veteran, but none specifically addresses entitlement to 
service connection for prostate cancer or skin disease, 
including cancer, both to include as a result of exposure to 
ionizing radiation and/or chemical exposure, including 
mustard gas in service.  The record reflects that the claims 
have been adjudicated on these bases.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to these issues on appeal.  Accordingly, 
the case must be remanded in order to comply with the 
statutory requirements of the VCAA as to the cite issues.

Review of the record discloses that the RO made a request to 
the Radiation Standards and Dosimetry Laboratory at the 
Department of the Army in January 2004 to verify the 
veteran's exposure to ionizing radiation.  A response was 
received in February 2004 stating that no records were able 
to be located for the veteran.  It was noted, however, that 
their records only dated back to mid 1954.  In correspondence 
dated in May 2004, the veteran alleges that his exposure to 
ionizing radiation took place from October 1952 to February 
1954.  He has submitted documentation indicating that he was 
placed on travel duty (TDY) to the Panama Area Damage Control 
School at Fort Amador, Canal Zone in October 1952.  A 
Laboratory Manual for the Panama Area Damage Control School 
was attached in which ion chamber instruments and procedures 
were detailed for the students.  It therefore appears that 
the appellant might have had some measure of radiation 
exposure.  In view of such, the Board finds that there may be 
sufficient information of record on which a determination of 
exposure and a radiation dose assessment may be calculated.  
Accordingly, the veteran's claims folder will be forwarded to 
the Under Secretary of Health for preparation of a dose 
estimate to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008), and any 
other legal precedent are fully 
complied with and satisfied with 
respect to the issues of 
entitlement to service connection 
for prostate cancer and skin 
disease, including cancer, both to 
include as a result of exposure to 
ionizing radiation and/or chemical 
exposure, including mustard gas in 
service. 

2.  Forward the appellant's claims 
file, with special attention 
directed to the Laboratory Manual 
for the Panama Area Damage Control 
School to the Under Secretary for 
Health for preparation of an 
estimate of the veteran's probable 
dose exposure to ionizing 
radiation in service. See 38 
C.F.R. § 3.311(a)(2)(iii) (2008).

3.  If a dose estimate is received 
pursuant to the above, determine 
whether any additional development 
of the ionizing radiation claim is 
required under 38 C.F.R. 
§ 3.311(b) (2008).  If indicated, 
determine whether the ionizing 
radiation claim requires any 
further review by the Under 
Secretary for Benefits pursuant to 
38 C.F.R. § 3.311(c) (2008).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


